DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2021 has been entered.
 Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: considering claim 1 and its dependents the prior art does not teach or fairly suggest a separation system for separating constituents from a solution by utilizing a carrier gas, the separation system comprising: an evaporator; a liquid solution distribution unit fluidly connected to the evaporator for distributing the solution into the evaporator; and a gas distribution unit fluidly connected to the evaporator for distributing the carrier gas into the evaporator; wherein the liquid solution distribution unit and the gas distribution unit are disposed and configured such that a flow of the solution into the evaporator is in countercurrent to a flow of the carrier gas into the evaporator, and upon contact between the solution and carrier gas in the evaporator, at least one constituent of the solution is vaporized and separated from the solution; and wherein the solution is a liquid solution including plant extracted resins.
 Thomas (US 2018/0078874) is regarded as the closest relevant prior art Thomas discloses a separation system (Fig. 1; para[0002], 'A method of separating the captured plant oils from the 
However Thomas does not teach the wherein the liquid solution distribution unit and the gas distribution unit are disposed and configured such that a flow of the solution into the evaporator is in countercurrent to a flow of the carrier gas into the evaporator, and upon contact between the solution and carrier gas in the evaporator, at least one constituent of the solution is vaporized and separated from the solution.
Frolov et al (US 2010/0314238) as previously relied upon teaches counter current carrier gas contacting with vaporized solution, however as argued by applicant (see arguments on 9/8/21, pages 10-12), Frolov fails to teach the system, or method of using the system, is utilized for liquid solution including plant extracted resins, which therefore would not be considered by one of ordinary skill in the art separating for solutions comprising plant extracted resins.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772